Stacy, C. J.,
after stating tbe case: Tbe evidence offered by tbe plaintiff was sufficient to carry tbe case to tbe jury. It is true, tbe evidence is conflicting as to whether tbe premiums were or were not in arrears more than four weeks at tbe time of tbe. assured’s death, but this did not warrant tbe withdrawal of tbe case from tbe jury. Myers v. Kirk, 192 N. C., 700; Smith v. Coach Line, 191 N. C., 589; Shell v. Roseman, 155 N. C., 90. If the plaintiff be entitled to recover under any view of tbe evidence, tbe motion for judgment as of nonsuit should be overruled. It is when — and only when — tbe plaintiff is not entitled to recover in any aspect of tbe case that such motion should be allowed. Christman v. Hilliard, 167 N. C., 4.
Reversed.